PER CURIAM.
Section 718.401(8), Florida Statutes (1981), which prohibits rental escalation clauses in leases for condominium recreational facilities does not apply to prohibit enforcement of such clauses in contracts which antedate the statute. Fleeman v. Case, 342 So.2d 815 (Fla.1976).1
Affirmed.
Before SCHWARTZ, C.J.,* and NES-BITT and FERGUSON, JJ.

. Fleeman v. Case expressly did not decide whether lease arrangements for individual unit owners may in some instances “be unconscionable, inequitable or contain other deficiencies recognized in law as a basis for judicial invali-dation_” 342 So.2d at 818.
In Steinhardt v. Rudolph, 422 So.2d 884 (Fla. 3d DCA 1982), this court was faced with the issue whether a certain rent escalation clause tied to the Consumer Price Index was unconscionable under Florida contracts law. Based on the record presented, the trial court’s refusal to enforce the proviso in futuro was upheld.